Citation Nr: 1455232	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-10 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel





INTRODUCTION

The Veteran served in the Alabama Army National Guard for over 30 years with a period of active duty from September 2006 to November 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (RO) Regional Office (RO) in Montgomery, Alabama.

Relevant to the claim for service connection for a right shoulder disorder, the Board observes that the RO characterized such issue as right bicep tendinitis with mild should strain.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for a right shoulder disorder.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through July 2014, which were considered by the agency of original jurisdiction (AOJ) in the July 2014 supplemental statement of the case, and a November 2014 Written Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Tinnitus was not present in service or shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

With regard to the Veteran's claim of service connection for tinnitus, the Board finds that VA has satisfied its duty to notify under the VCAA, as the RO provided pre-adjudication VCAA notice by letter dated November 2007, which advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's responsibilities in obtaining such evidence and information.  The November 2007 letter also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development for the claim of service connection for tinnitus has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran was provided a VA examination in connection with this appeal in July 2008.  There is no indication or allegation that the examination is inadequate to adjudicate the Veteran's claim of service connection for tinnitus.  Moreover, the Board finds that the examination was adequate as the examiner conducted a thorough interview with the Veteran regarding his history and symptoms as well as the appropriate hearing tests.  Furthermore, the examiner provided supporting rationale for his conclusion that it is less likely than not that the Veteran's tinnitus is related to his military service.  The Board acknowledges that the examiner indicated that the claims file was not reviewed as such was unavailable.  Such is not necessarily a fatal flaw.  Indeed, the examiner considered the Veteran's reports of service and civilian noise exposure, as well as his reported onset date of his tinnitus.  Moreover, the remainder of the evidence of record does not address the Veteran's tinnitus as his service treatment records and post-service treatment records are negative for any complaints, treatment, or diagnoses referable to such disorder.

Thus, other than written statements, which the examiner essentially took into account when he recorded the Veteran's complaints and history, there was no evidence in the record pertaining to his tinnitus complaints that was not considered by the examiner.  Moreover, as the Board is denying the Veteran's claim for service connection for tinnitus on the basis of no nexus to service, and none of the remaining evidence of record demonstrates a nexus to service, a remand for review of the claims file would only unduly delay resolution.  Furthermore, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, drawing clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  For these reasons, the Board finds that the July 2008 VA examination report is adequate for adjudication purposes.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he has tinnitus as a result of his military service, to include over 30 years in the National Guard with a period of active duty from September 2006 to November 2007.  In this regard, he reports in-service exposure to excessive noise as a result of small arms fire, heavy artillery, and tanks.  As such, he claims service connection for tinnitus is warranted.

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disorder; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as tinnitus is not considered a chronic disease under VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is inapplicable and need not be further considered.

Tinnitus has been defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking."  Dorland's Illustrated Medical Dictionary 1714 (32nd ed. 2012); see also Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, it is within the Veteran's competency to identify symptoms of tinnitus and the condition, therefore, can be established through the Veteran's lay reports.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In his October 2007 claim, the Veteran reported that his tinnitus began in 1979.  At a December 12, 2007, VA examination, it was noted that he had tinnitus; however on December 31, 2007, VA treatment records reflect that the Veteran denied tinnitus.  During the July 2008 VA audiological examination, the Veteran reported that his tinnitus onset when he was in his thirties at military training camp, and he reported being exposed to small arms fire, heavy artillery, and tanks during his military service.  The Veteran reported no history of occupational noise exposure, but had occasional recreational noise exposure, to include lawnmowers, weed trimmers, and hunting.  Following a review of such reported history and an audiological examination, the examiner opined that give the date of reported onset, the Veteran's tinnitus is less likely as not due to noise exposure in the active military in 2006/2007.  He further opined that, given the sporadic nature of the Veteran's National Guard duty, no opinion could be offered without regard to speculation.

The Board accords great probative weight to the July 2008 VA examiner's opinion as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, drawing clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  The Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

Moreover, the VA examiner's opinion is further supported by the evidence of record.   In this regard, the Veteran's service treatment records are completely silent as to complaints of hearing loss or ringing in the ears.  In fact, in an October 2007 post-deployment health assessment, the Veteran indicated that he did not experience ringing of the ears.  In that same assessment, the Veteran reported that he had not been exposed to loud noises.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  In the same month, the Veteran reported tinnitus dating back to 1979, when he was twenty-five years old.  As stated above, however, during the July 2008 audiological examination, the Veteran stated that his tinnitus began in his thirties.  Furthermore, in December 2007, he provided conflicting statements regarding the presence of tinnitus on two separate occasions approximately two weeks apart.

Additionally, while the Veteran has alleged that his tinnitus had its onset while in service, the Board finds such allegations to be not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Veteran's statements regarding the onset are not credible as they are inconsistent with the other evidence of record, to include his own statements and official service records, and were made under circumstances indicating bias or interest.  Specifically, the Veteran's service treatment records reflect that on an October 2007 post-deployment assessment, he denied symptoms of tinnitus.  Additionally, the Board notes that the Veteran did not report having tinnitus until he submitted his claim for such, at which time he stated that such began in 1979.  Coincidentally, this was the same month he completed his post-deployment assessment.  Again, he later told the July 2008 VA examiner that tinnitus onset when he was in his thirties, which is contradicted by his contemporaneous denial of tinnitus in October 2007.  Furthermore, in December 2007, he provided conflicting statements regarding the presence of tinnitus on two separate occasions approximately two weeks apart.  As such, the Veteran's assertions regarding the onset of tinnitus are less credible and persuasive in light of the evidence of record, and are, in fact, outweighed by the VA examiner's opinion.  Consequently, based on the foregoing evidence, the Board finds the Veteran's statements regarding the onset of tinnitus to be not credible.

Furthermore, the Board finds that the lay assertions from the Veteran as to the etiology of his tinnitus are beyond his competence as a lay person to make and are not consistent with the objective evidence of record, which does not establish the existence of tinnitus since service or a nexus between currently manifested tinnitus and the claimed acoustic trauma sustained in service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Specifically, the question of causation, or the relationship between the Veteran's claimed in-service noise exposure and his current tinnitus, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, it requires knowledge of the impact acoustic trauma has on the ears.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  Id.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Overall, the evidence is not in relative equipoise, as the Veteran's statements regarding the onset of tinnitus are inconsistent with the other evidence of record and, as such, are not credible.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's tinnitus weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Service connection for tinnitus is denied.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for the right shoulder disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for a right shoulder disorder, which he claims occurred during his period of active duty from September 2006 to November 2007.  Specifically, he alleges that, when training in Mississippi, he fell while carrying his weapon.  He further claims that the fall occurred while doing a low body crawl during training.  He stated that he landed on his right elbow, and that pain in his right shoulder was originally sporadic, but has subsequently become constant.  

The Board notes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis referable to the right shoulder and, on multiple Reports of Medical History, as well as an October 2007 Post-Deployment Health Assessment, he indicated no problems with his right shoulder.  However, the Veteran alleges that, while he reported to medical when the incident occurred, he decided not to pursue treatment because he wanted to leave with his own unit, and he was told that further treatment would delay his deployment date.  In support of his claim, the Veteran also submitted a statement from a fellow soldier that claimed that, while he was roommates with the Veteran, he heard the Veteran complain of right shoulder problems stemming from an incident in training.  The fellow soldier stated that he recommended to the Veteran that he seek treatment, but to his knowledge, the Veteran never did.

Post-service records reflect that, in December 2007, the Veteran was afforded a VA examination.  At such time, the examiner diagnosed right biceps tendinitis with mild shoulder strain was diagnosed, but no nexus opinion was offered.  Additionally, since December 2007, one month after discharge, and attributed the pain to the injury discussed above.  Subsequent private and VA treatment records reflect continued complaints and treatment referable to the right shoulder.  

The Board finds that, based on the statements submitted by the Veteran, as well as the temporal proximity between the time the Veteran left service and the time the Veteran complained of shoulder pain to his treatment providers, he should be afforded a VA examination to determine the nature and etiology of his right shoulder disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated with military service for the purpose of a VA examination).

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to his right shoulder disorder that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his right shoulder disorder.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).


2.  Following the receipt of any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his right shoulder disorder.  The examiner should review the claims folder (to include paper and electronic) and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints, to specifically include his assertions of continued pain due to the in-service injury; and any tests deemed necessary.

The examiner is asked to address the following inquiries:

(A)  Identify all current right shoulder disorders.  

(B)  For each currently diagnosed right shoulder disorder, the examiner must express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater likelihood) that such had its onset in, or is otherwise related to, his military service, to include his alleged in-service injury described above.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms.  The Veteran's statements, as well as other lay statements of record, must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a rationale for doing so.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


